Title: Barthélemy Faujas de Saint-Fond to Thomas Jefferson, [ca. November 1809]
From: Faujas de Saint-Fond, Barthélemy
To: Jefferson, Thomas


          
            Monsieur
            au jardin des plantes et au museum d’histoire naturelle de france ca. Nov. 1809 
          
          
		  
		  je proffite d’une occasion favorable pour avoir l’honneur de vous faire parvenir le second volume des essais de Geologie, divise en deux parties. vous ne recevrés pour le moment que la premiere, la Seconde ne pouvant être terminee entierement que dans quinse jours, Sera remise aussitot qu’elle Se 
                  Me parviendra; à Mr warden pour vous être envoyeé par le premier Batiment americain qui partira.
          a present, Monsieur, qu’aprés avoir Supporté Si long-tems et Si honnorablement le fardeau des affaires publiques et rendu des Services Si importants 
                     à un peuple, qui S’il Continue à Se diriger par les memes principes de sagesse et de philantropie, Sera le type 
                     general du Bonheur public; j’aime a vous voir entourré de toutes les aimables et paisibles jouissances de la vie des champs embellie par les charmes de l’instruction, et par le tableau de l’avancement journalier des progrés des Connoissances hummaines, qui Semblent vouloir nous Consoler un peu des miseres de la vie.
          
		  
		  Si vous avés le tems ou la volonté de jetter un Coup d’oeil Sur Cette Seconde partie des essais de Geologie plus ingrate et plus difficile que Celle qui a fait le Sujet du premier volume; je vous prie de vouloir vous rappeller que je n’ai voulu lui donner d’autre titre que Celui d’essais; il y eut une trop grande temerité de ma part de l’appeller autrement: mon  But a êté d’abord d’etablir des Bases, de simpliffier autant que possible par la methode naturelle, Ce que les mineralogistes allemands et quelques mineralogistes francois qui les avoient Copiés, avoient rendû très Confus par leurs methodes 
                  
                  
                  
                  
                  artifficieles, pleines de termes d’un mauvais choix, de mots moitié Grecs et moitié latin, et des divisions qui ne Sont point dans la nature qui n’a jamais procedé à Ses Grandes operations par des moyens aussi Compliqués.
          j’aurai encore un volume de faits a publier, qui Sont le resultats de Beaucoup de voyages or une fois que Ces Bases Seront Solidement etablies, la theorie pourra en decouler pour ainsi dire toute Seule, et Si je vis assés, il Sera possible q’un jour je Craionne quelques nouveaux essais a Ce sujet.
          Mr le docteur troost qui aura l’honneur de vous remetre Cette lettre et le livre, est un Savant hollandois trés instruit en minéralogie et en chymie. il Se rend à Batavia avec le projet d’y rester plusieur anneés. je Compte Beaucoup Sur Ses lumieres et Sur Ses Connoissances, pour ne pas douter quil ne rende de Grands Services aux Sciences naturelles dans un
			 paÿs peu frequenté par de veritables Savans, mais qui a en juger par le peu que nous en Connoissons, peut nous fournir des objets d’instruction dans plus d’un Genre.
          je vous aurai obligation de vouloir acceuillir Mr troost, que j’ai vû avec Beaucoup d’interest à paris et qui joint Sa une instruction Solide à une Grande modestie.
          j’ai fait tout Ce qui a ête en mon pouvoir pour faire tout Ce qui pouvoit être agreable, au jeune homme interessant, qui ma remis la lettre que vous m’avés fait l’honneur de m’ecrire, il appartient à un père trés estimé et trés Connu.
          
            je termine Cette longue lettre, en vous renouvellant, Monsieur, les Sentimens de ma haute Consideration, et de mon tendre inviolable attachement
            
                  
               Faujas
          
         
          Editors’ Translation
          
            
              Sir
               
                        at the Jardin des Plantes and the Museum d’Histoire Naturelle de France 
                         
                           ca. Nov. 1809 
            
            
		  
		  I take advantage of a favorable opportunity to have the honor of sending you the second volume of des essais de Geologie, divided into two parts. You will only receive the first for the moment, the second, which will only be completely finished in a fortnight, will be delivered to Mr. Warden as soon as it reaches me, to be sent to you by the first departing American ship.
            At present, Sir, after having endured so long and so honorably the burden of public affairs and rendered such important services to a people who, if it continues to govern itself by the same principles of wisdom and philanthropy, will be the prevailing model of public happiness; I like to see you surrounded by all the pleasant and peaceful joys of country life, embellished by the charms of education and the sight of the daily advance of human knowledge, which seems to desire to console us a little from the miseries of life.
            
            
		  
		  If you have the time or the willingness to take a look at this second part of the Essais de Geologie, the subject of which is more thankless and difficult than that of the first volume; please remember that I did not want to give it any other title than that of essais; I was very rash to call it otherwise: my goal was first to establish the groundwork, to simplify as much as possible by the natural method, that which Germans and some French mineralogists who have copied them have greatly confused by their artificial methods, full of poorly chosen terms, words half-Greek and half-Latin, and unnatural divisions, techniques so complicated that they never reached the inner workings of nature.
            I still have a volume of facts to publish, the result of many travels, and once these foundations are firmly established, the theory may proceed, so to speak, on its own, and if I live long enough, one day I may possibly draft some new essays on this subject.
            Dr. Troost, who will have the honor of bringing this letter and the book to you, is a Dutch scholar highly educated in mineralogy and chemistry. He is going to Batavia with the intention of staying there several years. I rely a great deal on his understanding and knowledge, and do not doubt that he will make great contributions to the natural sciences in a
			 country little frequented by true scholars but which, judging by the little we know of it, might provide us with more than one subject of inquiry.
            I will be obliged to you for receiving Mr. Troost, whom I have seen with great interest in Paris, and who unites a sound education with great modesty.
            I have done everything in my power to make things as pleasant as possible for the interesting young man who brought the letter you did me the honor of writing. His father is highly respected and very well-known.
            
              I close this long letter by repeating to you, Sir, the sentiments of my high consideration, and of my affectionate inviolable attachment
              
                     
                  Faujas
            
          
        